DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 02/03/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 11/20/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Shrinath Malur on 03/11/2021.

The amended claims (1-9) are provided below.

1. (Currently Amended) An automated analyzer comprising: 
a storage chamber for adjusting the temperature of a container in which liquid is stored and storing the container; 
an opening provided in a portion of the storage chamber; and 

the loader mechanism is configured to move from a lower position to an upper position relative to a gravity direction and relative to the storage chamber to move the container from the position inside of the storage chamber to the position outside of the storage chamber,
the loader mechanism is configured to move from the upper position to the lower position relative to the gravity direction and relative to the storage chamber to move the container from the position outside of the storage chamber to the position inside of the storage chamber, 
2Appl. No. 16/083,111POL-11717Amendment dated February 3, 2021Reply to Office Action of November 20, 2020the loader mechanism includes a first closing member configured to close the opening when the loader mechanism is in the lower position and a second closing member configured to close the opening when the loader mechanism is in the upper position,
the first closing member or the storage chamber includes a first elastic body configured to seal an outer periphery of the opening along an outside surface of the storage chamber by being pressed between the first closing member and the storage chamber, 

the second elastic body is disposed at an upper wall of the storage chamber having a reduced thickness regionregion beingregion configured to permit sliding movement of the container out of the loader mechanism past the second elastic body within the storage chamber without contact 3Appl. No. 16/083,111POL-11717Amendment dated February 3, 2021Reply to Office Action of November 20, 2020between the second elastic body and the container when the loader mechanism is in the lower position; and
the first closing member has a reduced thickness region configured to overlap with the reduced thickness region of the storage chamber upper wall.  

2. (Canceled).  

3. (Previously Presented) The automated analyzer of claim 1, wherein 
the first elastic body has a shape of-substantially surrounding the outer periphery of the opening, and 
the second elastic body has a shape substantially surrounding the outer periphery of the opening.  

4. (Previously Presented) The automated analyzer of claim 1, wherein 
the container is a reagent container that accommodates a reagent used for analysis, and 
the storage chamber is a reagent storage chamber that accommodates a reagent disk including a plurality of slots capable of storing a plurality of reagent containers.  

5. (Previously Presented) The automated analyzer of claim 1, wherein 
the opening is provided in a portion of an upper surface of the storage chamber, and the loader mechanism moves vertically through the opening.  

6. (Previously Presented) The automated analyzer of claim 5, 
wherein the first elastic body is provided on a lower surface of the first closing member, and the second elastic body is provided on a lower surface of a region inside of the storage chamber around the opening.  

7. (Cancelled)

8. (Previously Presented) The automated analyzer of claim 1, wherein 
each of the first and second closing members has an area larger than an area of the opening.  

9. (Cancelled) 

Allowable Subject Matter
	Claims 1, 3-6, and 8 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a storage chamber and a loader mechanism for loading and unloading a container into the storage chamber. The Loader mechanism being configured to move from a lower position to an upper position relative to the direction of gravity through an opening formed in the storage chamber.  The loader mechanism comprising a first closing member configured to close the opening when the loader mechanism is in the lower position.  The loader mechanism further comprising a second closing member configured to close the opening when the loader mechanism is in the upper position.  The storage chamber comprising an elastic body to seal the outer periphery of the opening wherein the elastic body is disposed along a reduced thickness region on an inside upper surface having of the storage chamber, and the first closing member also being defined as having a reduced thickness region that is configured to overlap with the reduced thickness region of the storage chamber upper surface.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Kathryn Wright/Primary Examiner, Art Unit 1798